Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20170018737), in view of Fan (20170227819).




    PNG
    media_image1.png
    385
    576
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an flexible organic light emitting diode (OLED) device (fig. 5: 200), comprising a substrate, a light-emitting device layer, and an encapsulation layer (fig. 5: 300) that are sequentially disposed (par. 43 and 45), wherein: 
the encapsulation layer comprises a first inorganic layer (fig; 5: 310; par. 51), a first organic layer (fig. 5: 410a; par. 62 teaches 410a can be an organic layer) and a second inorganic layer (fig. 5: 430a; par. 62 teaches 430 a can be an inorganic layer) that are sequentially disposed; 
the first inorganic layer encapsulates the light emitting device layer and connects the device (200) at two ends thereof (see figure 1 which shows this configuration), the 
see figure 1 which shows this configuration); 
the second inorganic layer encapsulates the first organic layer and connects two ends of the first organic layer outside the first organic layer see figure 1 which shows this configuration); and 
the second inorganic layer has a continuous wavy curved-configuration, and an interface between the second inorganic layer and the first organic layer has a continuous wavy curved-shape (see figure 1 which shows this configuration).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Kim fails to teach an:
an array unit layer
Fan teaches a display device wherein an array unit layer is used to drive the display portion of the device.  The use of such a layer would have been obvious to a PHOSITA since is allows for driving display portion of a display device. 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 6, Kim teaches an flexible OLED device as claimed in claim 1, wherein an optically clear adhesive (OCA) layer is disposed over the second inorganic layer to level the continuous wavy curved-configuration of the second inorganic layer 
Regarding claim 7, Kim teaches an flexible OLED device as claimed in claim 1, wherein: the encapsulation layer further comprises a second organic layer and a third inorganic layer disposed over the second inorganic layer; and the third inorganic layer has a curved configuration, and an interface between the third Page 4 of 7MR3 599-38 Application Serial No. Preliminary Amendment inorganic layer and the second organic layer is a continuous wavy curved-shape (see embodiment seen in fig. 6, par. 110-125 teaches multiple combination of inorganic/organic layers with wavy patterns).   

Allowable Subject Matter
Claims 2-5, 8-10 (please take note of the dependencies) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894